                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                                                                    FILED
                             MISSOULA DIVISION                                         DEC 1 ~ 2'~'J
                                                                                   Clert< , U f         "< ., ,',··    .,: r\
    MICHELLE MEEKS,                                       CV 19-88-M-DLC              Distr:,-· · ·
                                                                                             1,,   ·-
                                                                                                                      c:



                         Plaintiff,

          vs.                                                      ORDER

    NUTRAMAX LABORATORIES
    VETERINARY SCIENCES, INC. d/b/a
    DASUQUIN; JACK VAUGHN d/b/a
    WINNING IMAGES, INC.;
    IPROMOTEU.COM, INC.; and JOHN
    DOES 1-10,

                         Defendants.

        Before the Court is Defendant Jack Vaughn's Motion to Dismiss for Lack of

Personal Jurisdiction (Doc. 20) and Motion to Set Aside Default (Doc. 34). On

August 15, 2019, the Clerk of Court entered default against Vaughn for failing to

answer Meeks' Complaint (Doc. 1-1 ). (Doc. 11.) After receiving the notice of

default, Vaughn hired local counsel who then filed a motion to dismiss for lack of

personal jurisdiction, 1 represented Vaughn in the Court's Rule 26( f) conference,


1
  Though Vaughn argues that the Court could rule on his motion for lack of personal jurisdiction
while in default, Vaughn cites no authority that directly supports his contention. (See Doc. 21 at
2 (citing Concrete Log Sys., Inc. v. Better Than Logs, Inc., No. CV 18-34-M-DWM, 2019 WL
3017660, at *2 (D. Mont. July 10, 2019) (which noted only that in the context of entering default
judgment, a court must independently consider whether it has jurisdiction over the case and
parties) and Golden Ring Int'/, Inc. v. Cullen, No. 6:18-CV-1244, 2019 WL 4015638, at *1
(N.D.N.Y. Aug. 26, 2019) (where the court considered the issue of personal jurisdiction in
regards to the defendant's motions to set aside default and motion to dismiss)). Because default
is governed by Rule 55 which originates in the common law decree pro confesso which, when
                                                1
and then moved to set aside his default. For the reasons explained, the Court will

grant the motion to set aside default and deny the motion to dismiss.

                                          Background

       In the spring of 201 7, Plaintiff Michelle Meeks was an employee of the

Missoula Veterinary Clinic. Through her work, Meeks won a solar charger as a

promotional prize. For the next year, Meeks used her solar charger to charge her

cell phone without incident and often left it on the dashboard of her 2007

Chevrolet Avalanche.

       On June 8, 2018, Meeks was at work when she noticed a flash in the parking

lot. Upon second glance, Meeks noticed that her car was ablaze. Meeks

immediately grabbed two nearby fire extinguishers. By the time she got outside,

the flames had engulfed the front half of her vehicle. With the fire extinguisher,

Meeks successfully put out the blaze but allegedly sustained personal injuries from

smoke inhalation, stress, and vexation. When the Missoula Fire Department

arrived on scene, its investigation determined that the probable cause of the fire

was the solar charger.




entered against a party, barred that party "from alleging anything in opposition to the decree or
from questioning its correctness on appeal,"§ 2681 History and Policy of Default Judgments,
lOA Fed. Prac. & Proc. Civ. § 2681 (4th ed.), the Court concludes it must begin by addressing
the motion to set aside default.
                                                 2
        The solar charger ended up in Meeks' possession when four of these

chargers were given to her employer, the Missoula Veterinary Clinic by Nutramax,

a company that sells animal health products. Nutramax purchased these chargers

from Defendant Jack Vaughn. Vaughn shipped the chargers directly to the vet

clinic. Meeks now brings claims for strict products liability, negligence, breach of

warranty, and punitive damages against Nutramax, Vaughn, and Vaughn's

affiliate, IPU.

                                     Discussion

   I.      Entry of Default

        Federal Rule of Civil Procedure 55(c) provides: "The court may set aside an

entry of default for good cause." The party seeking relief bears a relatively light

burden to show good cause, as "[j]udgment by default is a drastic step appropriate

only in extreme circumstances; a case should, whenever possible, be decided on

the merits." United States v. Signed Pers. Check No. 730 of Yubran S. Mes le, 615

F.3d 1085, 1089 (9th Cir. 2010) (citing Falk v. Allen, 739 F.2d 461,463 (9th Cir.

1984)). To determine whether good cause exists, a court considers: "(1) whether

[the party seeking to set aside the default] engaged in culpable conduct that led to

the default; (2) whether [it] had [no] meritorious defense; or (3) whether reopening

the default judgment would prejudice the other party." Id. at 1091.




                                          3
      "A defendant's conduct is culpable ifhe has received actual or constructive

notice of the filing of the action and intentionally failed to answer." Id. at 1092.

Vaughn argues that his conduct was not culpable because he did not intentionally

fail to answer the Complaint. Unfamiliar with litigation, Vaughn was under the

misconception that contacting Meeks' counsel to dispute his involvement was a

sufficient response to the summons. Vaughn insists that he "did not ignore the

matter, but sent a letter to Ms. Meeks's attorneys explaining that he was in sales

and had nothing to do with manufacturing the product." Vaughn claims this letter

was sent on or about June 24, 2019. (Doc. 35 at 5-6.)

      Meeks' counsel insists that they never received this letter and that metadata

on the copy of the letter submitted with Vaughn's motion to set aside default (Doc.

36-1) demonstrates that it was not created until August 19, 2019 (Doc. 39-3). In

response, Vaughn explains that the metadata postdates the letter's origin because

the copy he submitted was a reproduction of the original letter which was

destroyed when his computer crashed. (Doc. 43 at 4-5.)

      On one hand, Vaughn swears that he contacted Meeks' counsel on or about

June 24, 2019 and provides a plausible explanation for the metadata issue. (Doc.

45 at 2.) On the other hand, Marty Ohs, a paralegal and office manager at Meeks'

counsel's firm swears that she never received this letter and that she is the person

at her firm that collects the mail each day. (Doc. 39-1 at 2.) Taking both parties at


                                           4
their word, the letter was sent but never received. Based on these facts, the Court

is not able to draw any inference that Vaughn engaged in culpable conduct.

      Next, "[a] defendant seeking to vacate a default ... must present specific

facts that would constitute a defense. But the burden on a party seeking to vacate

a default judgment is not extraordinarily heavy." Id. at 1094. Vaughn generally

argues that, if permitted to participate in the litigation, he will assert defenses such

as unreasonable misuse or open and obvious danger, he will argue that the product

adequately warned consumers of its danger, and he will assert that Meeks' damage

claims are engorged. (Doc. 35 at 6-9.) These general denials do not support

Vaughn's obligation to put forth "specific facts" that support a meritorious

defense. Nevertheless, pertinent to Meeks' claim for punitive damages, Vaughn

argues that he did not have any prior knowledge that the chargers had a history of

causing fires. (Id. at 9.) By alleging this sole "specific fact," Vaughn has met his

minimal burden to show that he has a meritorious defense.

      Finally, the Court must consider whether setting aside the default will result

in prejudice to Meeks. "To be prejudicial, the setting aside of a judgment must

result in greater harm than simply delaying resolution of the case. Rather, the

standard is whether [plaintiffs] ability to pursue his claim will be hindered." TCI

Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691, 701 (9th Cir. 2001), as amended on

denial of reh'g and reh 'g en bane (May 9, 2001) (internal quotation marks

                                            5
omitted). Meeks claims that Vaughn's participation will prejudice her case

because Vaughn has already indicated his willingness to misrepresent the truth.

The Court has already determined that Vaughn's conduct was not culpable.

Vaughn's intention in submitting a reproduction of a previously-destroyed letter

without calling attention to this fact, while misguided, was not a willful attempt to

mislead the Court. Meeks will not be prejudiced because Vaughn, like all litigants,

will adhere to the procedural safeguards that protect the truth-seeking purpose of

litigation.

         Nor will Vaughn's participation result in any delay to Meeks. Despite

Vaughn's initial misstep in failing to answer the Complaint, Vaughn has now hired

an attorney to represent his interests. Vaughn was represented at the Court's Rule

26(f) conference and indicated no objection to the Court's scheduling order.

Despite Vaughn's optimism that he would be released from this case, a matter the

Court will address below, Vaughn has months still to participate in discovery and

prepare for trial. Finding no prejudice to Meeks, the Court will set aside the

default.

   II.        Motion to Dismiss

   "Where a defendant moves to dismiss a complaint for lack of personal

jurisdiction, the plaintiff bears the burden of demonstrating that jurisdiction is

appropriate." Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th

                                           6
Cir. 2004) (citing Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). The

plaintiffs pleading and affidavits "need only make a prima facie showing of

jurisdictional facts." Id.

          For a federal court to exercise personal jurisdiction over a nonresident

defendant, two requirements must be met: jurisdiction must be proper under the

state's long-arm statute, and jurisdiction must satisfy the constitutional standard.

Schwarzenegger, 374 F.3d at 800.

          A. Montana's long-arm statute

          Montana's long-arm statute provides for jurisdiction over "all persons found

within the state of Montana," and any person who (personally or through an agent)

commits certain enumerated acts in Montana. Mont. R. Civ. P. 4(b )( 1). Montana

courts construe what it means to be "found" in the state as synonymous with

general personal jurisdiction, whereas each of the enumerated acts listed in

subsections (A) through (G)2 give rise to specific personal jurisdiction. Tackett v.

Duncan, 334 P.3d 920, 925 (Mont. 2014).




2
    The full text provides:

          [A]ny person is subject to the jurisdiction of Montana courts as to any claim for
          relief arising from the doing personally, or through an employee or agent, of any
          of the following acts:
          (A) the transaction of any business within Montana;
          (B) the commission of any act resulting in accrual within Montana of a tort action;
          (C) the ownership, use, or possession of any property, or of any interest therein,
          situated within Montana;
                                                  7
       Vaughn argues that he is not "found" within Montana and did not transact

any business within Montana. (Doc. 21 at 7-9.) This may well be so, but because

Vaughn was a supplier within the chain of commerce of a product that harmed a

consumer giving rise to a tort that accrued in Montana, he is properly subject to

specific personal jurisdiction pursuant to Montana's long-arm statute.

       Under Montana law, a tort "accrues" in the place of the injury-causing event.

Bi-Lo Foods, Inc. v. Alpine Bank, Clifton, 955 P.2d 154, 157-58 (Mont. 1998);

Ascencio v. Phillips Agency, Inc., No. CV 16-64-M-DLC, 2016 WL 9461796, at *4

(D. Mont. Aug. 16, 2016). In the context of a products liability claim, "the injury

causing event occurs (and the tort 'accrues') when the product injures the

consumer." Rodoni v. Royal Outdoor Products, Inc., No. CV 19-17-M-DLC,

2019 WL 2300400, at *1-2 (D. Mont. May 30, 2019).

       Here, the tort accrued in Montana because the solar charger caught fire in

Montana. Catching fire is the injury causing event. Because this occurred in




       (D) contracting to insure any person, property, or risk located within Montana at
       the time of contracting;
       (E) entering into a contract for services to be rendered or for materials to be
       furnished in Montana by such person;
       (F) acting as director, manager, trustee, or other officer of a corporation organized
       under the laws of, or having its principal place of business within, Montana; or
       (G) acting as personal representative of any estate within Montana.

Mont. R. Civ. P. 4(b)(l).
                                                 8
Montana, Vaughn is subject to personal jurisdiction under Montana's long-arm

statute.

       B. Federal constitutional standard

       "For a court to exercise personal jurisdiction over a nonresident defendant,

that defendant must have at least 'minimum contacts' with the relevant forum such

that the exercise of jurisdiction 'does not offend traditional notions of fair play and

substantial justice."' Schwarzenegger, 374 F.3d at 801 (quoting Int'/ Shoe Co. v.

Washington, 326 U.S. 310,316 (1945) (internal quotation marks and citation

omitted)). In the context of specific jurisdiction, the "minimum contacts"

requirement is satisfied when the following criteria are met:

       ( 1) The non-resident defendant must purposefully direct his activities
       or consummate some transaction with the forum or resident thereof; or
       perform some act by which he purposefully avails himself of the
       privilege of conducting activities in the forum, thereby invoking the
       benefits and protections of its laws;
       (2) the claim must be one which arises out of or relates to the
       defendant's forum-related activities; and
       (3) the exercise of jurisdiction must comport with fair play and
       substantial justice, i.e. it must be reasonable.

Schwarzenegger, 374 F.3d at 802 (citing Lake v. Lake, 817 F.2d 1416, 1421 (9th

Cir. 1987)). Where the plaintiff meets her burden to show that the first two

elements are satisfied, the burden shifts to the defendant to show that a court's

exercise of jurisdiction would be unreasonable. Id.




                                           9
      In so-called stream-of-commerce cases, a plaintiff cannot satisfy the

purposeful availment prong by merely showing that a defendant manufacturer

"placed its product into the stream of commerce." Holland Am. Line Inc. v.

Wartsila N Am., Inc., 485 F.3d 450, 459 (9th Cir. 2007). "Even a defendant's

awareness that the stream of commerce may or will sweep the product into the

forum state does not convert the mere act of placing the product into the stream of

commerce into an act purposefully directed toward the forum state." Id.

      Here, Meeks has met her burden to demonstrate that Vaughn purposely

directed his activities to Montana. Unlike many stream-of-commerce cases where

a manufacturing or distribution entity does not know precisely where or how many

of its products will end up in a certain locale, this is not the case here. Meeks

alleges that Vaughn personally packaged and shipped four chargers to the Missoula

Veterinary Clinic where she worked. Vaughn purposely directed his activities to

Montana because he sent a discrete number of his products directly into the hands

of a Montana consumer. Additionally, because the claim arises directly out of this

activity, Meeks has met her burden to show that jurisdiction is proper under the

first two elements and the burden shifts to Vaughn to show that the Court's

exercise of jurisdiction would not be reasonable.

      To determine what is reasonable, courts weigh the following seven
      factors: (1) the extent of the defendants' purposeful injection into the
      forum state's affairs; (2) the burden on the defendant of defending in
      the forum; (3) the extent of conflict with the sovereignty of the
                                          10
      defendant's state; (4) the forum state's interest in adjudicating the
      dispute; ( 5) the most efficient judicial resolution of the controversy;
      (6) the importance of the forum to the plaintiffs interest in convenient
      and effective relief; and (7) the existence of an alternative forum.
Dole Food Co. v. Watts, 303 F.3d 1104, 1114 (9th Cir. 2002).

      Vaughn argues that exercising jurisdiction would be unreasonable because

( 1) his contact with the state of Montana was "limited to the shipping of solar

chargers there"; (2) because he runs a small business out of his home in Franklin,

Tennessee, such that defending a suit across the country is burdensome; (3) that

Montana has no particular interest in the litigation; and (4) and that Meeks has the

alternative of pursuing the matter in Tennessee. (Doc. 21 at 14.)

      Vaughn is correct that the extent of his injection into Montana-sending

four chargers-is relatively insignificant. And while it may be more convenient

for him to litigate in Tennessee, Vaughn has not shown that he is burdened by

having to hire Montana counsel. While Meeks may be able to sue in Tennessee,

Vaughn also has not shown that any of the other defendants could be subject to

personal jurisdiction there, and it is certainly more efficient for Meeks to bring a

single suit against all defendants in a single forum than seeking piecemeal

resolution of her claims. Nor has Vaughn demonstrated that any of the remaining

factors weigh in his favor: he has not indicated any conflict between sovereigns,

and contrary to his assertion, Montana courts always have an interest in providing

their residents with a convenient forum for redress. Weighing the factors, the

                                          11
Court is unable to conclude that asking Vaughn to litigate in Montana is

constitutionally "unreasonable." The Court will exercise its jurisdiction over

Vaughn.

      IT IS ORDERED that Vaughn's Motion to Set Aside Default (Doc. 34) is

GRANTED.

      IT IS FURTHER ORDERED that Vaughn's Motion to Dismiss for Lack of

Personal Jurisdiction (Doc. 20) is DENIED.
                       #I
      DATED this lb_ day of December, 2019.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                        12
